                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 UNITED STATES OF AMERICA,                       )
                                                 )
           Plaintiff,                            )
                                                 )
 v.                                              )    NO. 3:17-cr-00124
                                                 )    CHIEF JUDGE CRENSHAW
 MARCUS TERMAINE DARDEN, et al.                  )
                                                 )
           Defendant.                            )


                                            ORDER

       Trial in the above styled case continued on March 25, 2019 when Ronnie Daniels was

called to testify as a witness for the government. During direct examination, Mr. Daniels refused

to answer the questions. Mr. Daniels was allowed to confer with his attorney, Ben Russ. After

consultation with his attorney, Mr. Daniels continued to refuse to answer the questions. In the

presence of the jury, the Court ordered Mr. Daniels to answer the questions and he continued to

refuse to do so. The Court ordered Mr. Daniels to be taken into custody, pending a civil contempt

hearing.

       After notice to Mr. Daniels and his attorney, the Court scheduled an evidentiary hearing on

whether Mr. Daniels should be held in civil contempt of court. The hearing was held on March

25, 2019 at which time Mr. Daniels offered no reason for his refusal to answer the questions and

offered no reason for his failure to comply with the Court’s order to answer the questions.

       Based on all the evidence presented at the civil contempt hearing, and the reasons stated

on the record, which are incorporated herein, the Court finds that there is clear and convincing

evidence that Mr. Daniels, without any good cause for his behavior, has disrupted the trial
proceedings when he refused to answer the questions and failed to comply with the order of this

Court. Accordingly, this Court concludes that Mr. Daniels is in civil contempt and shall be held

in custody by the U.S. Marshal until further order of this Court.

       Mr. Daniels may secure his release when he agrees to answer the questions at trial.

       IT IS SO ORDERED.



                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE
